ON REHEARING
TAYLOR, Judge.
One new issue has been raised on application for rehearing. While this case was pending in this court and before the expiration of the time for application for rehearing, the Juvenile Court for Tuscaloosa County on June 28, 1985, entered a purported transfer order in compliance with our opinion. Only one court has jurisdiction over a case at any one time and at the time of the issuance of this order, jurisdiction of the case lay with the appellate court and not the trial court. In consequence, the order was coram non judice.
The appellant requests a new hearing before the trial court enters any transfer order. We decline to require a new hearing. The trial court is in the best position to know whether the relevant factors concerning transfer have been considered by it or not. If the trial court did consider the matters as required by § 12-15-34(d), Code of Alabama 1975, then that court may correctly issue a transfer order which complies with that statute after jurisdiction of the case reverts to it.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.